PER CURIAM.
We affirm the denial of appellant’s rule 3.800(a) motion to correct an illegal sentence. Appellant has previously challenged his 10-20-life sentence for attempted robbery with a firearm. Appellant has not shown that any manifest injustice results from refusing to reconsider this claim where he is serving a concurrent sentence of the same length on count I and the sentence for count I is legal. State v. McBride, 848 So.2d 287, 292 (Fla.2003).
WARNER, STEVENSON and CIKLIN, JJ., concur.